UNITED STATES DISTRICT COURT
                                                     FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
Carolyn Bell, Personally and as the       )
Representative of the Estate of           )
Cleman Sweptson, Jr.                      )
                                          )
       Plaintiff,                         )
                                          )
               v.                         )                                   Civil No. 14-cv-00299 (APM)
                                          )
District of Columbia, et al.,             )
                                          )
       Defendants.                        )
_________________________________________ )


                                                               MEMORANDUM OPINION
    I.        INTRODUCTION

              This case arises from the death of Cleman Richard Sweptson, Jr., who was allegedly shot

and killed without provocation by an unnamed and yet to be identified District of Columbia

Metropolitan Police Department (“MPD”) Officer, “John Doe.” As the mother and personal

representative of Mr. Sweptson’s estate, Plaintiff Carolyn Bell filed suit alleging various causes of

action under District of Columbia law and 42 U.S.C. § 1983 against the District of Columbia (“the

District”) and the unnamed officer.1 Before the court is the District’s motion seeking to dismiss

Count II of Plaintiff’s Amended Complaint, which alleges that the District is liable under 42 U.S.C.

§ 1983 for a violation of Mr. Sweptson’s Fourth Amendment rights.2 After careful consideration


                                                            
1
  Plaintiff has not yet filed proof of service of Officer John Doe. Therefore, the District is the only named defendant
to have appeared in this matter.
2
  Plaintiff asserted five counts in her complaint, but only Count II is presently before the court. In her opposition
papers, Plaintiff conceded that she has not alleged Count I (Excessive Force – Deprivation of Civil Rights – 42 U.S.C.
§ 1983) and Count III (Assault and Battery) against the District. See Amended Complaint, ECF #6 [hereinafter Am.
Compl.]; Plaintiff’s Opposition Brief, ECF #12 [hereinafter Opp. Br.] at 3, 6. Therefore, the District’s motion to
dismiss Count I and its motion for summary judgment as to Count III are moot. The District has not moved to dismiss
Count IV (Wrongful Death). See Motion to Dismiss, ECF #7. Finally, Count V is not a separate claim, but merely
of the arguments by both parties and the applicable legal standards, the court grants the District’s

Motion to Dismiss Count II because the complaint fails to allege sufficient factual content to meet

the pleading requirements set forth in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and

Ashcroft v. Iqbal, 556 U.S. 662 (2009).3

  II.         BACKGROUND

              A. Facts Alleged in the Complaint

              Plaintiff’s Amended Complaint alleges the following facts.                    On April 9, 2013,

Mr. Sweptson was visiting his mother, who lives on Bowen Road in Washington, D.C.

Am. Compl. ¶ 5. At approximately 2:30 am, Mr. Sweptson was sitting on the front porch of his

mother’s apartment building when Officer John Doe approached in a marked SUV patrol vehicle.

Id. Upon being ordered by the officer to leave the front of the building, Mr. Sweptson complied,

riding his bicycle down Bowen Road toward Sheridan Road. Id. ¶ 6. Officer Doe pursued

Mr. Sweptson in his SUV, eventually passing him. Id. ¶ 7. When Mr. Sweptson made a left onto

the 2500 block of Sheridan Road, Officer Doe was “lying in wait,” in his vehicle. Id. Officer Doe

then confronted Mr. Sweptson. Id. “During the course of this encounter,” Doe “brandished his

weapon and began firing at the unarmed and non-threatening Cleman Sweptson Jr.” Id. ¶ 8. Shot

in the head, chest, and abdomen, Mr. Sweptson died from his wounds. Id. ¶ 9. Up until the time

he was shot, Mr. Sweptson “had not committed a crime nor had he done anything to suggest that

he was a danger to defendant John Doe, himself or any other person.” Id. ¶ 8. According to

Plaintiff, Mr. Sweptson was “shot and killed in an area of Washington D.C. where there is an

                                                            
cites D.C. Code § 12-101 (2001), which grants Plaintiff standing to bring claims on behalf of her deceased son that
“accrued for any cause prior to his death.” Id.
3
  Although Plaintiff relies on the more lenient pleading standard articulated in Conley v. Gibson, 355 U.S. 41 (1957),
holding that a complaint should be dismissed only if “it appears beyond doubt that the plaintiff can prove no set of
facts in support of his claim which would entitle him to relief,” see Opp. Br. at 3-4, this holding has been abrogated
by more recent Supreme Court decisions. See, e.g., Twombly, 550 U.S. 544; Iqbal, 556 U.S. 662.

                                                               2
increasing number of complaints from residents against M.P.D. claiming racial profiling,

harassment and continuous violations of the constitutional rights of African Americans.” Id. ¶ 11.

        In Count II of her Amended Complaint, Plaintiff alleges that the District acted with

deliberate indifference to citizens’ safety and caused Mr. Sweptson’s death, by failing to properly

train, supervise, and control its officers. Id. ¶¶ 18-20. She asserts that, at all relevant times, “the

rogue officer responsible for the murder of Cleman Sweptson Jr. was acting under the direction

and control, and pursuant to the rules, regulations, policies, procedures, and customs of defendant

District of Columbia and implemented by its Chief of Police.” Id. ¶ 18.

        B. Procedural History

        Plaintiff initially filed this action on January 27, 2014, in the Superior Court for the District

of Columbia. See Notice of Removal, ECF #1. On February 25, 2014, while still before the

Superior Court, Plaintiff filed an Amended Complaint. See Notice of Filing, ECF #6. On the same

day, the District removed the case to this court. See id.

        On March 4, 2014, the District filed a motion seeking, inter alia, to dismiss Count II of the

Amended Complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.

See Motion to Dismiss, ECF #7. The District argued that Count II should be dismissed because of

Plaintiff’s failure to state a claim under the pleading requirements articulated in Iqbal, 556 U.S.
662. See id. at 11-12.

III.    LEGAL STANDARD

        The Supreme Court’s decisions in Twombly and Iqbal direct federal trial courts to focus on

the factual content of a complaint when deciding whether a claim is sufficiently stated to withstand

a motion to dismiss brought under Federal Rule of Civil Procedure 12(b)(6). A complaint must

contain “sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its



                                                   3
face.” Iqbal, 556 U.S. at 678 (emphasis added) (quoting Twombly, 550 U.S. at 570) (internal

quotation marks omitted). A claim is facially plausible when “the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (emphasis added) (citing Twombly, 550 U.S. at 556). A complaint that pleads factual

allegations that are “merely consistent with a defendant’s liability . . . stops short of the line

between possibility and plausibility of entitlement to relief.” Id. (quoting Twombly, 550 U.S. at

557) (internal quotation marks omitted). Although the factual allegations need not be “detailed,”

the Federal Rules demand more than “an unadorned, the-defendant-unlawfully-harmed-me

accusation.” Id. (citing Twombly, 550 U.S. at 555). “Threadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, do not suffice.” Id. (citing Twombly, 550 U.S.

at 555).

       The court must accept as true Plaintiff’s factual allegations and “construe the complaint in

favor of the plaintiff, who must be granted the benefit of all inferences that can be derived from

the facts alleged.” Hettinga v. United States, 677 F.3d 471, 476 (D.C. Cir. 2012) (citations omitted)

(internal quotation marks omitted); accord Singh v. District of Columbia, 881 F. Supp. 2d 76, 81

(D.D.C. 2012). It “need not,” however, “accept inferences drawn by [the] plaintiff if those

inferences are not supported by the facts set out in the complaint, nor must the court accept legal

conclusions cast as factual allegations.” Hettinga, 677 F.3d at 476 (citations omitted).

IV.    ANALYSIS

       A. Municipal Liability Under 42 U.S.C. §1983

       Title 42 U.S.C. §1983 provides a private cause of action against any “person,” who, under

color of state or District of Columbia law, deprives another individual of a federal constitutional

or statutory right. 42 U.S.C.A. § 1983 (1996). Municipalities, like the District, are considered



                                                  4
“persons” for purposes of § 1983. Monell v. N.Y.C. Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978).

Municipalities, however, are not subject to liability under § 1983 for the actions of their employees

under traditional principles of respondeat superior liability. Warren v. District of Columbia, 353
F.3d 36, 38 (D.C. Cir. 2004) (citing Monell, 436 U.S. at 694). Rather, they are only responsible

for their employees’ constitutional violations if those employees acted “pursuant to municipal

policy or custom.” Id. (citing Monell, 436 U.S. at 694).

              To establish municipal liability under § 1983, a plaintiff must first demonstrate that there

was an underlying constitutional violation, and second, show that the municipality’s policy or

custom caused the constitutional violation. Baker v. District of Columbia, 326 F.3d 1302, 1306

(D.C. Cir. 2003) (citations omitted). Here, as to the first prong, Plaintiff has alleged that Officer

John Doe’s act of shooting and killing Mr. Sweptson—who had not committed a crime, nor

presented a threat, and voluntarily left when so ordered—constitutes an excessive use of force in

violation of the Fourth Amendment. See generally Am. Compl. Given established precedent that

“[a] police officer may not seize an unarmed, nondangerous suspect by shooting him dead,”

Tennessee v. Garner, 471 U.S. 1, 11 (1985), Plaintiff has stated a predicate violation of Mr.

Sweptson’s Fourth Amendment rights. See also Atchinson v. District of Columbia, 73 F.3d 418

(D.C. Cir. 1996) (ruling that a plaintiff who alleged that an officer shot him in broad daylight on a

city street moments after being ordered to “freeze” pled an excessive use of force).4

              There are several ways in which a plaintiff can show that the municipality’s policy or

custom caused the constitutional violation. A plaintiff can demonstrate that: (1) the municipality


                                                            
4
 Atchinson also held that a § 1983 plaintiff can satisfy the Federal Rules of Civil Procedure pleading requirements by
alleging, in a conclusory fashion, “both a failure to train and an unusually serious instance of misconduct.” 73 F.3d
at 422-24. Atchinson pre-dated Twombly and Iqbal, and this court must evaluate Plaintiff’s complaint under those
subsequent Supreme Court decisions, which have declared such conclusory pleading insufficient. See Robertson v.
District of Columbia, Civil No. 09-1188 (RMU), 2010 WL 3238996, at *7 (D.D.C. August 16, 2010).

                                                               5
“explicitly adopted the policy that was ‘the moving force of the constitutional violation,’” Warren,
353 F.3d at 39 (quoting Monell, 436 U.S. at 694) (citing City of St. Louis v. Praprotnik, 485 U.S.
112, 123-130 (1988)); (2) a policymaker “knowingly ignore[d] a practice that was consistent

enough to constitute custom,” id. (citing Praprotnik, 485 U.S. at 130); or (3) the municipality

neglected to respond “to a need . . . in such a manner as to show deliberate indifference to the risk

that not addressing the need will result in constitutional violations,” id. (quoting Baker, 326 F.3d

at 1306) (internal quotation marks omitted). Plaintiff asserts the third basis for municipal

liability—that the District caused Mr. Sweptson’s death through acts and omissions amounting to

“deliberate indifference.” See Am. Compl. ¶ 19; Opp. Br. at 4.

              To determine whether a municipality is liable under a theory of “deliberate indifference,”

courts look to whether the municipality “knew or should have known of the risk of constitutional

violations, but did not act.” Jones v. Horne, 634 F.3d 588, 601 (D.C. Cir. 2011) (quoting Baker,
326 F.3d at 1306) (internal quotation marks omitted); Warren, 353 F.3d at 39 (“[F]aced with actual

or constructive knowledge that its agents will probably violate constitutional rights, the city may

not adopt a policy of inaction.”).5                            One approach to proving deliberate indifference is by

demonstrating a municipality’s failure to adequately train its employees. See City of Canton v.

Harris, 489 U.S. 378, 388 (1989). “[W]hen city policymakers are on actual or constructive notice

that a particular omission in their training program causes city employees to violate citizens’

constitutional rights, the city may be deemed deliberately indifferent if the policymakers choose

to retain that program.” Connick v. Thompson, 131 S. Ct. 1350, 1360 (2011) (citations omitted).

“The city’s ‘policy of inaction’ in light of notice that its program will cause constitutional

                                                            
5
 In Warren, the D.C. Circuit held that municipal liability was sufficiently pled even where the “allegation of actual
or constructive knowledge on the part of the District was conclusory.” 353 F.3d at 39. Like Atchinson, Warren
preceded Twombly and Iqbal, and this court must follow those Supreme Court decisions. See Smith v. District of
Columbia, 674 F. Supp. 2d 209, 213, n.2 (D.D.C. 2009).

                                                                       6
violations ‘is the functional equivalent of a decision by the city itself to violate the Constitution.’”

Id. (citations omitted). Importantly, “[a] pattern of similar constitutional violations by untrained

employees is ordinarily necessary to demonstrate deliberate indifference for purposes of failure to

train.” Id. (citations omitted) (internal quotation marks omitted). The standard for liability for a

failure-to-train claim is a stringent one: “[a] municipality’s culpability for a deprivation of rights

is at its most tenuous where a claim turns on a failure to train.” Id. at 1359 (citations omitted).

              B. The District’s Alleged Liability

              According to Plaintiff, her complaint sufficiently states grounds for municipal liability

based on “the District’s failure to train, supervise and discipline its 7th District Officers, and

because the referenced failures amount to deliberate indifference by putting citizens, and

particularly African American citizens, at risk of constitutional harm.” Opp. Br. at 4. A liberal

reading of Plaintiff’s complaint points to only two possible paragraphs—paragraphs 11 and 19—

that contain arguably factual allegations that could support a plausible inference of deliberate

indifference.6 Neither of those paragraphs, however, supplies the necessary “factual content” to

meet the pleading requirements of Twombly and Iqbal.

              Paragraph 19 is a conclusory statement that merely parrots the elements of a deliberate

indifference claim based on a failure-to-train theory. See Iqbal, 556 U.S. at 678 (“A pleading that

offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will

not do.’”) (quoting Twombly, 550 U.S. at 555). Paragraph 19 alleges that, “[t]he District of

Columbia acted negligently, carelessly, recklessly and with deliberate indifference to the safety of


                                                            
6
  Plaintiff, in her opposition brief, does not specifically identify the alleged facts in her complaint that might give rise
to an inference of deliberate indifference. Rather, her brief simply reproduces verbatim paragraphs 5 – 20 of her
amended complaint in a single, bolded block quote and, thereafter, concludes that “[t]here can be little question that
the plaintiff has set forth ‘a short and plain statement’ of her claim showing that she is entitled to relief, as required
by F.R.C.P. 8(a).” Opp. Br. at 5.

                                                               7
the citizens of the District by failing to properly train, supervise, control, direct, monitor and

discipline its officers in their duties and responsibilities.” Am. Compl. ¶ 19. Paragraph 19 is

similar to the conclusory allegation rejected by the court in Costello v. District of Columbia, 826
F. Supp. 2d 221 (D.D.C. 2011), in which the plaintiffs alleged that MPD officers conducted an

unlawful search of their apartment:

        [P]ursuant to the District’s long standing policy, practice and custom that allows
        police officers to execute search warrants without training its officers how to
        properly execute a search warrant to insure that it is not executed in violation of the
        requirements of 18 U.S.C. § 3109, and the Fourth Amendment of the United States
        Constitution’s prohibition against unreasonable searches and seizures. It is the
        execution of this long standing policy, practice, and/or custom that caused the
        Plaintiff’s injuries alleged in this complaint.

Id. at 224-25 (citations omitted) (brackets omitted). The Costello court granted the District’s

motion to dismiss, concluding that the plaintiffs “have pleaded no facts indicating that the

District’s decisionmakers knew or should have known of any deficiencies in the training of its

police officers” such as a “pattern of similar constitutional violations by untrained employees.”

Id. at 225-26 (quoting Connick, 131 S. Ct. at 1360) (internal quotation marks omitted).

Paragraph 19 similarly fails to identify a pattern of violations that should have put District officials

on notice that its training program would cause a violation of constitutional rights. See Connick,
131 S. Ct. at 1360 (“Without notice that a course of training is deficient in a particular respect,

decisionmakers can hardly be said to have deliberately chosen a training program that will cause

violations of constitutional rights.”); Konah v. District of Columbia, 815 F. Supp. 2d 61 (D.D.C.

2011) (“The Second Amended Complaint does not articulate any specific factual allegations

describing any putative inadequacies in the training of correctional officers.”).




                                                   8
              Nor does Plaintiff allege any “specific form of misconduct” by MPD officers that was

condoned by the District and that caused Mr. Sweptson’s death. Robinson v. District of Columbia,

736 F. Supp. 2d 254, 265 (D.D.C. 2010). In Robinson, the plaintiff alleged that:

              [I]t was the policy, practice and custom of the District, endemic to its MPD, to
              encourage and permit officers on patrol in their vehicles to intimidate young
              motorcyclists, intentionally, using means including but not limited to swerving into
              motorcyclists’ lane of traffic causing the rider to swerve, fall or lose control of the
              motorcycle.

Id. at 264 (citations omitted) (internal quotation marks omitted) (brackets omitted). Because she

had alleged that her son’s death was caused by the “specific form of misconduct” that had

previously been reported and that the District had refused to address, the court found that the

plaintiff had demonstrated “a plausible causal connection between the District’s alleged failure to

train, supervise, or discipline officers regarding the alleged misconduct and the constitutional

deprivation” suffered by the decedent. Id. at 265 (citations omitted). By contrast, Plaintiff’s

complaint fails to identify any “specific form of misconduct” about which District officials were

on notice and failed to address and correct. The complete absence of any factual allegations

concerning a specific shortcoming in training forecloses any plausible inference of “actual or

constructive knowledge” by District policymakers that its officers will “probably violate

constitutional rights.” Warren, 353 F.3d at 39 (citations omitted).7

              Paragraph 11 takes a slightly different approach to pleading municipal liability. Instead of

alleging a deficiency in training, paragraph 11 implies that the District is liable for Mr. Sweptson’s

death because it ignored repeated complaints of harassment and unconstitutional police behavior

                                                            
7
  In Connick, the Supreme Court discussed the “narrow range of circumstances” in which a plaintiff might be able to
prove deliberate indifference based on a “single incident”—as distinct from a “pattern of violations”—that was the
“obvious” consequence of a failure to train. Connick, 131 S. Ct. at 1361 (citations omitted). In her opposition brief,
Plaintiff does not expressly seek to hold the District liable under a “single-incident liability” theory, and her complaint
does not sufficiently allege it. She does not, for instance, allege that the District completely failed to train its officers
on the constitutional limits on the use of deadly force. See id.  

                                                               9
that District officials, as demonstrated by their inaction, failed to address and correct. Plaintiff

alleges that: “Cleman Sweptson Jr. was shot and killed in an area of Washington D.C. where there

is an increasing number of complaints from residents against M.P.D. claiming racial profiling,

harassment and continuous violations of the constitutional rights of African Americans.” Am.

Compl. ¶ 11.

        Courts in this jurisdiction have recognized that municipal liability can be predicated on the

District’s failure to address repeated complaints of harassment and unconstitutional police

behavior. For instance, in Singh, the court found that the plaintiff adequately pled municipal

liability by stating that he had registered complaints of harassment on three separate occasions to

MPD officials about a particular group of MPD officers and had complained about the harassment

campaign at two municipal hearings. 881 F. Supp. 2d at 87-88 (citations omitted). The court held

that, “after the plaintiff expressly reported the harassment on five separate occasions, the District

would have been aware of the risk of constitutional violations[;] [y]et nothing was done to stop,

discipline, or investigate the defendant officers.” Id. at 87 (citations omitted). Similarly, the

plaintiff in Muhammad v. District of Columbia, 584 F. Supp. 2d 134 (D.D.C. 2008), successfully

pled municipal liability where he claimed to have evidence that the police officer whose conduct

was at issue had been the subject of at least 14 citizens’ complaints. Id. at 139. The court held

that, “[i]f the plaintiff is successful, the District could be subject to liability under Section 1983 for

failing to respond to a known risk of constitutional violations.” Id.

        Unlike Singh and Muhammad, Plaintiff’s complaint in this case lacks the kind of “factual

content” to support her allegation of an “increasing number of complaints . . . claiming racial

profiling, harassment and continuous violations of the constitutional rights of African Americans.”

Am. Compl. ¶ 11. The complaint does not, for instance, state the number, nature, and timing of



                                                   10
the complaints of police misconduct; the identity of the officers who were the subject of the

complaints; or even whether complaints were made against Officer John Doe. Absent such facts,

Plaintiff’s generalized assertion of ignored and unanswered complaints of harassment and police

misconduct amount to little more than “an unadorned, the-defendant-unlawfully-harmed-me

accusation” that does not pass muster under Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at

555).

        Because Plaintiff’s complaint fails to plead sufficient “factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged,” the court

must grant the District’s motion to dismiss Count II. Iqbal, 556 U.S. at 678 (citing Twombly, 550
U.S. at 556).

 V.     CONCLUSION

        For the reasons stated above, the court grants the District’s motion to dismiss Count II

without prejudice. A separate order accompanies this memorandum.



                                                                                 _____
Dated: February 24, 2015                               Amit P. Mehta
                                                       United States District Judge




                                                 11